DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 9, 10 and 14 have been previously cancelled.
Claims 15 and 16 have been cancelled via this examiner’s amendment.
Claims 1-8, 11-13 and 17-26, now renumbered as claims 1-21, are pending. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ms. Michelle Wolf on 03/10/2021.
Claims 15 and 16 have been amended as follows:
Claim 15. (Cancelled).
Claim 16. (Cancelled).

Allowable Subject Matter
Claims 1-8, 11-13 and 17-26 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed on 12/30/2020, with respect to claims 1 and 17 have been fully considered and are persuasive.  

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 17 are allowed for reasons presented by the applicant in the Remarks. Claims 2-8, 11-13 and 18-26 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Bist teaches: A sensor on the client device captures inputs from the user such as video and audio of the user. These inputs reflect the emotional state of the user and are related to the reactions generated by the user to online content and events. The captured inputs are processed by a processor of the client device and stored as emotional states of the user in the memory of the client device. These emotional states are shared with an allowed set of applications based on user rules. The allowed applications use the emotional states to customize the applications for the user. Prior art of record Savanah teaches: A first transaction is associated with a locking script and a second transaction is associated with an unlocking script. The unlocking script is used to unlock the locking script based on specific inputs such as signatures, meaningful values, hashes of meaningful values, or a combination of two or more of the above. When the provided inputs evaluate to a true, the locking script performs the relevant gate logic. 
Bist and Savanah, however, fail to teach: “wherein the access control mechanism includes a block chain system for executing a locked transaction arrangement that stores user state information, wherein the locked transaction arrangement storing the user state information uses a plurality of locked transactions established by the block chain system, each locked transaction preventing retrieval of the stored user data information unless one or more prescribed input values are received, i.e., Bist and Savanah teach customizing applications using stored emotional states of the user to which access is enabled based on user rules and unlocking a locked script based on correct inputs being provided via an unlocking script but fail to teach storing user state information on the blockchain system using a plurality of locked transactions and the access control mechanism enabling access to the information unless correct inputs are provided. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Invisible Ink: Blockchain for Data Privacy by Amir Lazarovich: We have built a platform that securely distributes encrypted user-sensitive data. It uses the Bitcoin blockchain to keep a trust-less audit trail for data interactions and to manage access to user data. Our platform offers advantages to both users and service providers. The user enjoys the heightened transparency, control, and security of their personal data, while the service provider becomes much less vulnerable to single point-of failures and breaches, which in turn decreases their exposure to information-security liability, thereby saving them money and protecting their brand.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438